DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on July 05th, 2022 is acknowledged.  By this amendment, claims 1 and 5 have been amended and claim 4 has been cancelled.  Accordingly, claims 1-3 and 5-16 are currently pending in this application and claim 1 is in independent form.  Applicant’s amendment to the title has been accepted.
					Allowable Subject Matter
Claims 1-3 and 5-16 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on July 05th, 2022 (see Applicant’s remarks on page 9, lines 2-20), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the first dispensed pattern comprises a first linear portion passing across a first row of die stack overlap regions among a plurality of dies stack overlap of the bottom surface of the mold cavity with which the die stacks overlap, a second linear portion passing across a second row of die stack overlap regions among the die stack overlap regions, and a folded portion connecting the first linear portion and the second linear portion", as recited in independent claim 1.
Claims 2, 3, and 5-16 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892